Title: Appointments to Office, 2 December 1807
From: Jefferson, Thomas
To: 


                        
                            
                        ca. 2 Dec. 1807
                     
                        
                        
                     
                        
                           
                           Daniel Symmes of Ohio
                           to be
                           Register of the land office 
                           at Cincinati
                        
                        
                           Samuel
                           Gwathney of Indiana
                           to be
                           do. 
                           9. Jeffersonville
                        
                        
                           Thomas 
                           G. Gibson of Ohio
                           to be
                           do.
                           
                               Canton
                        
                        
                           Edmund 
                           H. Taylor heretofore or perhaps yet of Kentucky.
                           to be 
                           Reciever of pub. mon.
                           9. Jeffersonville
                        
                        
                           John Sloane of Ohio
                           to be
                           do.
                           
                               Canton
                        
                     
                     
                        
                           David Zeigler of Ohio
                           to be Surveyor of the port of Cincinnati
                        
                        
                           
                           to be Surveyor of the port of Pittsburg
                        
                     
                  
                  George Joy of Massachusets now in Europe to be Consul at Rotterdam
                  John Martin Beher late Consul at Majorica to be Consul at Tarragone in Spain
                        
                            
                        
                    